Order of March 13, 1935, requiring plaintiff to serve a bill of particulars, affirmed, with ten dollars costs and disbursements; order of March 13, 1935, modifying plaintiff’s notice of examination before trial modified and as modified affirmed, without costs; order of May 6, 1935, affirmed, with ten dollars costs and disbursements, with leave to serve reply within ten days upon payment of the costs of the motion and ten dollars costs of this appeal. All concur. (One order requires plaintiff to serve a bill of particulars; the second order modifies plaintiff’s notice of examination before trial; the third order strikes out plaintiff’s reply as insufficient in law. The action is a derivative action by a stockholder to obtain an accounting for moneys misappropriated.) Present —Sears, P. J., Taylor, Edgeomb, Thompson and Lewis, JJ.